Boslaugh, J.,
dissenting.
I am unable to join the opinion of the court because I believe it to be in error in several important respects.
The operative facts in this case, which are set out in the plaintiffs amended petition, are quite simple. The plaintiff is the bargaining agent for employees of the defendant. A labor dispute existed between the defend*343ant and its employees. A proceeding before the Commission of Industrial Relations resulted in an order fixing the wages for the defendant’s employees for the period in dispute. A later order of the commission modified the first order. Neither party appealed from either order of the commission.
A dispute arose between the parties concerning the validity of the two orders of the commission. The plaintiff commenced this action to determine whether the orders were valid. The District Court sustained a demurrer to the petition, dismissed the petition, and this court affirmed. Our opinion, however, proceeds to declare the rights of the parties in regard to the interest provision in the commission’s order. Thus, although holding that the plaintiff has no right to declaratory relief, this court grants declaratory relief.
The order fixing wages was effective in 1978. The defendant did not comply with the order until 1979. The amount due each employee for wages at the new rate was a debt which was liquidated and on which each employee could have recovered prejudgment interest in an action for the balance due. Whether this was a matter that properly should have been before the commission, the fact remains that the commission had jurisdiction of the parties, the matter related to wages in dispute, and no appeal was taken from the order. In the interest of judicial efficiency and practical resolution of minor disputes of this nature, I believe the better rule would be to hold that the parties were bound by the order of the commission.
Many of the difficulties referred to in the opinion of the court would be eliminated if this court would follow its earlier decisions. In School Dist. of Seward Education Assn. v. School Dist. of Seward, 188 Neb. 772, 778-79, 199 N.W.2d 752, 756-57 (1972), we said: “Article XV, section 9, Constitution of Nebraska, obviously was intended to be an exception to Article II of the Constitution. The language of the amendment, ‘Laws may be enacted providing for the investigation, submission *344and determination of controversies,’ coupled with the designation ‘An Industrial Commission,’ indicates a commission with administrative powers. The last sentence providing for appeals from its final orders and judgments means a commission with some judicial powers to determine controversies. The report of the joint committee that it was authorizing a commission with combined administrative, legislative, and judicial powers clearly indicates the type of commission or agency the Constitutional Convention was authorizing. In this respect, it is in the same category as Article IV, section 20, which created the Railway Commission. We have heretofore held that the Railway Commission has legislative, executive, and judicial powers as an exception to Article II. See, In re Lincoln Traction Co. (1919), 103 Neb. 229, 171 N.W. 192; Swanson v. Sorensen (1967), 181 Neb. 312, 148 N.W.2d 197. The same is true with the Court of Industrial Relations. In adopting the constitutional provision authorizing an Industrial Commission, it was made an independent part of the Constitution of Nebraska, and not as an amendment to Article II.”
It is irrelevant to say that the Legislature could have established the commission independently of constitutional authorization. The fact is the commission was established pursuant to the enabling provision in the Constitution. Neb. Rev. Stat. §§ 48-802, 48-803 (Reissue 1978). Although the jurisdiction of the commission is necessarily limited to resolving matters related to labor disputes, I believe the better rule is that the commission exercises all three functions of government in resolving the disputes within that area which are brought before it.
McCown, J., joins in this dissent.